Name: Commission Regulation (EEC) No 1394/91 of 27 May 1991 amending the list annexed to Regulation (EEC) No 3664/90 establishing, for 1991, the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 91 Official Journal of the European Communities No L 134/ 11 COMMISSION REGULATION (EEC) No 1394/91 of 27 May 1991 amending the list annexed to Regulation (EEC) No 3664/90 establishing, for 1991 , the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres down in Article 1 (2) of Regulation (EEC) No 3554/90 be added to the list annexed to Regulation (EEC) No 3664/90 ; whereas the national authorities have provided all the information in support of the request required under Article 2 of Regulation (EEC) No 3554/90 ; whereas scrutiny of this information shows that the requirements of the Regulation are met ; whereas the vessels in ques ­ tion should be added to the list : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (J), and in parti ­ cular Article 2 thereof ; Whereas Commission Regulation (EEC) No 3664/90 (4) establishes for 1991 the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls of aggregate length exceeding nine metres ; Whereas the German and the Dutch authorities have requested that two vessels meeting the requirements laid HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3664/90 is amended as indicated in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1991 . For the Commission Manuel MARlN Vice-President (') OJ No L 288 , 11 . 10 . 1986, p. 1 . (2) OJ No L 389, 30 . 12. 1989, p. 75. (J) OJ No L 346, 11 . 12. 1990, p. 11 . (4) OJ No L 356, 19 . 12. 1990, p. 6 . No L 134/ 12 Official Journal of the European Communities 29 . 5 . 91 ANNEX Following vessels are added to the list of Regulation (EEC) No 3664/90 : External identification KT o , Radio call Port of Engine powerLetters + numbers Name ot vessel sign registry (kW) 3ERMANY SC 28 Doggerbank DIZL BÃ ¼sum 220 THE NETHERLANDS TH 35 Morgenster PGAW Tholen 221